UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2010 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-15052 (Exact name of registrant as specified in its charter) Connecticut 06-1541045 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 157 Church Street, New Haven, Connecticut (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:203-499-2000 None (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesTNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulations S-T (§232.405 of this chapter) during the preceding 12 months (or for shorter period that the registrant was required to submit and post such files). Yes£No£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filerT Accelerated filer £ Non-accelerated filer £ Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes £No T The number of shares outstanding of the issuer’s only class of common stock, as of April 29, 2010 was 29,982,905. INDEX PART I.FINANCIAL INFORMATION Page Number Item 1. Financial Statements. 3 Consolidated Statement of Income for the three months ended March 31, 2010 and 2009. 3 Consolidated Balance Sheet as of March 31, 2010 and December31, 2009. 4 Consolidated Statement of Cash Flows for the three months ended March 31, 2010 and 2009. 6 Notes to the Consolidated Financial Statements. 7 -Statement of Accounting Policies 7 -Capitalization 10 -Regulatory Proceedings 11 -Short-term Credit Arrangements 16 -Income Taxes 17 -Supplementary Information 18 -Pension and Other Benefits 18 -Related Party Transactions 19 -Commitments and Contingencies 20 -Connecticut Yankee Atomic Power Company 20 -Hydro-Quebec 21 -Environmental Concerns 21 -Middletown/Norwalk Transmission Project 23 -Property Tax Assessment 23 -Cross-Sound Cable Company, LLC 23 -Xcelecom 24 -Fair Value of Financial Instruments 24 -Segment Information 27 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 28 -Major Influences on Financial Condition 28 -The United Illuminating Company 28 -Liquidity and Capital Resources 32 -Financial Covenants 33 -2010 Capital Resource Projections 34 -Contractual and Contingent Obligations 34 -Critical Accounting Policies 34 -Off-Balance Sheet Arrangements 34 -New Accounting Standards 35 -Results of Operations 35 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 38 Item 4. Controls and Procedures. 39 PART II.OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 40 Item 6. Exhibits. 40 SIGNATURES 41 - 2 - PART 1.FINANCIAL INFORMATION Item 1.Financial Statements UIL HOLDINGS CORPORATION CONSOLIDATED STATEMENT OF INCOME (In Thousands except per share amounts) (Unaudited) Three Months Ended March 31, Operating Revenues (Note F) $ $ Operating Expenses Operation Purchased power (Note F) Operation and maintenance Transmission wholesale Depreciation and amortization (Note F) Taxes - other than income taxes (Note F) Total Operating Expenses Operating Income Other Income and (Deductions), net (Note F), (Note H) Interest Charges, net Interest on long-term debt Other interest, net (Note F) Amortization of debt expense and redemption premiums Total Interest Charges, net Income Before Income Taxes and Equity Earnings Income Taxes (Note E) Income Before Equity Earnings Income from Equity Investments 8 12 Net Income $ $ Average Number of Common Shares Outstanding - Basic Average Number of Common Shares Outstanding - Diluted Earnings Per Share of Common Stock - Basic $ $ Earnings Per Share of Common Stock - Diluted $ $ Cash Dividends Declared per share of Common Stock $ $ The accompanying Notes to the Consolidated Financial Statements are an integral part of the financial statements. - 3 - Table of Contents UIL HOLDINGS CORPORATION CONSOLIDATED BALANCE SHEET ASSETS (In Thousands) (Unaudited) March 31, December 31, Current Assets Unrestricted cash and temporary cash investments $ $ Restricted cash Utility accounts receivable less allowance of $4,500 and $4,500, respectively Other accounts receivable Unbilled revenues Current regulatory assets Materials and supplies, at average cost Deferred income taxes Prepayments Current portion of derivative assets (Note K) Other current assets Total Current Assets Other investments Property, Plant and Equipment at original cost In service Less, accumulated depreciation Construction work in progress Net Property, Plant and Equipment Regulatory Assets (future amounts due from customers through the ratemaking process) Deferred Charges and Other Assets Unamortized debt issuance expenses Related party note receivable (Note H) Other long-term receivable Derivative assets (Note K) Other Total Deferred Charges and Other Assets Total Assets $ $ The accompanying Notes to the Consolidated Financial Statements are an integral part of the financial statements. - 4 - Table of Contents UIL HOLDINGS CORPORATION CONSOLIDATED BALANCE SHEET LIABILITIES AND CAPITALIZATION (In Thousands) (Unaudited) March 31, December 31, Current Liabilities Line of credit borrowings $ $ - Current portion of long-term debt Accounts payable Dividends payable Accrued liabilities Current regulatory liabilities Interest accrued Taxes accrued Current portion of derivative liabilities (Note K) Total Current Liabilities Noncurrent Liabilities Pension accrued Connecticut Yankee contract obligation Other post-retirement benefits accrued Derivative liabilities (Note K) Other Total Noncurrent Liabilities Deferred Income Taxes (future tax liabilities owed to taxing authorities) Regulatory Liabilities (future amounts owed to customers through the ratemaking process) Commitments and Contingencies (Note J) Capitalization (Note B) Long-term debt Common Stock Equity Common stock Paid-in capital Retained earnings Net Common Stock Equity Total Capitalization Total Liabilities and Capitalization $ $ The accompanying Notes to the Consolidated Financial Statements are an integral part of the financial statements. - 5 - Table of Contents UIL HOLDINGS CORPORATION CONSOLIDATED STATEMENT OF CASH FLOWS (In Thousands) (Unaudited) Three Months Ended March 31, Cash Flows From Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Deferred income taxes ) Stock-based compensation expense (Note A) Pension expense Allowance for funds used during construction (AFUDC) - equity ) ) Excess generation service charge ) ) Deferred Transmission (income) expense ) Decoupling (income) expense Other non-cash items, net ) ) Changes in: Accounts receivable, net ) ) Unbilled revenues and other accounts receivable Prepayments ) ) Accounts payable ) ) Interest accrued ) Taxes accrued Accrued liabilities ) ) Other assets 30 ) Other liabilities 86 Total Adjustments Net Cash provided by Operating Activities Cash Flows from Investing Activities Related party note receivable (Note H) ) ) Plant expenditures including AFUDC debt ) ) Changes in restricted cash ) Net Cash (used in) Investing Activities ) ) Cash Flows from Financing Activities Issuances of long-term debt Payments on long-term debt ) ) Line of credit borrowings (repayments) Payment of common stock dividend ) ) Other ) ) Net Cash provided by Financing Activities Unrestricted Cash and Temporary Cash Investments: Net change for the period ) Balance at beginning of period Balance at end of period $ $ Non-cash investing activity: Plant expenditures included in ending accounts payable $ $ The accompanying Notes to the Consolidated Financial Statements are an integral part of the financial statements. - 6 - Table of Contents UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (A) STATEMENT OF ACCOUNTING POLICIES Basis of Presentation The primary business of UIL Holdings Corporation (UIL Holdings) is ownership of its operating regulated utility.The utility business consists of the electric transmission and distribution operations of The United Illuminating Company (UI).UI is also a 50-50 joint venturer with NRG Energy, Inc. (NRG) in GenConn Energy LLC (GenConn), which is building new peaking generation plants chosen by the Connecticut Department of Public Utility Control (DPUC).UIL Holdings is headquartered in New Haven, Connecticut, where its senior management maintains offices and is responsible for overall planning, operating and financial functions.UIL Holdings’ Consolidated Financial Statements should be read in conjunction with the Consolidated Financial Statements and the Notes to the Consolidated Financial Statements included in UIL Holdings’ Annual Report on Form 10-K for the year ended December31, 2009.Such notes are supplemented below. The year-end balance sheet data was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America (GAAP).Certain information and footnote disclosures, which are normally included in financial statements prepared in accordance with GAAP, have been condensed or omitted in accordance with Securities and Exchange Commission (SEC) rules and regulations.UIL Holdings believes that the disclosures made are adequate to make the information presented not misleading.The information presented in the consolidated financial statements reflects all adjustments which, in the opinion of UIL Holdings, are necessary for a fair statement of the financial position and results of operations for the interim periods described herein.All such adjustments are of a normal and recurring nature.The results for the three months ended March31, 2010 are not necessarily indicative of the results for the entire fiscal year ending December31, 2010. Certain amounts reported in the Consolidated Statement of Income, Consolidated Balance Sheet and the operating section of the Consolidated Statement of Cash Flows in previous periods have been reclassified to conform to the current presentation.The reclassifications in the Consolidated Statement of Income and Consolidated Balance Sheet relate primarily to the reclass of amounts related to Xcelecom from discontinued operations to continuing. Earnings per Share The components of basic and diluted EPS for common shares under the two-class method for each of the three months ended March 31: Numerator: Net income $ $ Less:Net income allocated to unvested units 65 52 Net income attributable to common shareowners $ $ Denominator: Basic average number of shares outstanding Effect of dilutive securities Diluted average number of shares outstanding Earnings per share: Basic $ $ Diluted $ $ (1) Reflecting the effect of dilutive stock options, performance shares and restricted stock. - 7 - Table of Contents UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) As of March 31, 2010, options to purchase 98,413 shares of common stock were outstanding but not included in the three-month computation of diluted earnings per share, because the options’ exercise prices were greater than the average market price of the common shares during the three months ended March 31, 2010.Options to purchase 359,152 shares of common stock were outstanding as of March 31, 2009 but not included in the three-month computation of diluted earnings per share, because the options’ exercise prices were greater than the average market price of the common shares during the three months ended March 31, 2009. Stock-Based Compensation Certain members of management have the opportunity to earn a pre-determined number of performance shares, the number of which is predicated upon the achievement of various pre-defined performance measures.These performance shares were issued under the UIL Holdings 1999 Amended and Restated Stock Plan prior to 2009 and are now issued under the UIL Holdings 2008 Stock and Incentive Compensation Plan (the 2008 Stock Plan).These performance shares vest at the end of the three-year cycle with the actual issuance of UIL Holdings’ common stock in respect of such performance shares following the end of each three-year cycle.A new three-year cycle begins in January of each year. UIL Holdings records compensation expense for these performance shares ratably over the three-year period, except in the case of retirement-eligible employees, for whom compensation expense is immediately recognized in accordance with ASC718 “Compensation-Stock Compensation”, based on the value of the expected payout at the end of each year relative to the performance measures achieved.An additional $0.6 million of compensation expense was recorded in the first quarter of 2010 with respect to retirement-eligible employees based on the application of ASC 718 retirement-eligible provisions. A target amount of 89,360 performance shares was granted in March 2010; the average of the high and low market price on the date of grant was $28.24 per share.In March2010, upon the vesting of performance shares previously granted, 15,414 shares were issued to members of management and receipt of 19,991 shares was deferred as stock units.The number of shares issued and deferred reflects the personal income tax elections of the applicable employees. In March 2010, UIL Holdings granted a total of 2,789 shares of restricted stock to its President and Chief Executive Officer (CEO), James P. Torgerson, under the 2008 Stock Plan and in accordance with his employment agreement; the average of the high and low market price on the date of grant was $28.24 per share.Compensation expense for this restricted stock is recorded ratably over the five-year vesting period for such restricted stock. In March 2010, UIL Holdings granted a total of 31,076 shares of restricted stock to non-executive directors under the 2008 Stock Plan; the average of the high and low market price on the date of grant was $28.24 per share.Compensation expense for this restricted stock is recorded ratably over the three-year vesting period for such restricted stock, except in the case of directors that will reach the mandatory retirement age of 72 prior to the end of the three year vesting period, for whom compensation expense is recognized ratably over the remaining service period in accordance with ASC 718 Compensation-Stock Compensation, based on the value of the expected payout at the end of each year.In March 2010, 20,307 shares of previously-granted restricted stock grants to directors vested, of which 11,487 shares were issued to directors who had not elected to have their vested shares deferred as stock units. Total stock-based compensation expense was $1.3 million for each of the three month periods ended March 31, 2010 and 2009. Income Taxes In accordance with ASC 740 “Income Taxes”, UIL Holdings has provided deferred taxes for all temporary book-tax differences using the liability method.The liability method requires that deferred tax balances be adjusted to reflect enacted future tax rates that are anticipated to be in effect when the temporary differences reverse.In accordance with generally accepted accounting principles for regulated industries, UI has established a regulatory asset for the net revenue requirements to be recovered from customers for the related future tax expense associated with certain of these temporary differences.For ratemaking purposes, UI normalizes all investment tax credits (ITCs) related to recoverable plant investments. - 8 - Table of Contents UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) Under ASC 740, UIL Holdings may recognize the tax benefit of an uncertain tax position only if management believes it is more likely than not that the tax position will be sustained on examination by the taxing authority based upon the technical merits of the position.The tax benefits recognized in the financial statements from such a position should be measured based upon the largest benefit that has a greater than fifty percent likelihood of being realized upon ultimate settlement.UIL Holdings has not recognized any additional liability for unrecognized tax benefits, or accrued any interest or penalties associated with uncertain tax benefits. UIL Holdings’ policy is to recognize interest accrued and penalties associated with uncertain tax positions as a component of operating expense.During the periods ended March 31, 2010 and 2009, no interest or penalties associated with uncertain tax positions were recognized and as of March 31, 2010 and December 31, 2009, no accrued interest or penalties are reflected in the Consolidated Balance Sheet. Regulatory Accounting UIL Holdings’ regulatory assets and liabilities as of March 31, 2010 and December31, 2009 included the following: Remaining March 31, December 31, Period (In Thousands) Regulatory Assets: Nuclear plant investments – above market (a) $ $ Income taxes due principally to book-tax differences (b) Connecticut Yankee 6 years Unamortized redemption costs 12 to 24 years Stranded cost recovery (a) Pension and other post-retirement benefit plans (c) Contracts for differences (d) Deferred pension and post-retirement expense (f) Distribution retail revenue decoupling (g) Other (b) Total regulatory assets Less current portion of regulatory assets Regulatory Assets, Net $ $ Regulatory Liabilities: Accumulated deferred investment tax credits 33 years $ $ Deferred gain on sale of property (a) Middletown/Norwalk local transmission network service collections 41 years Pension and other post-retirement benefit plans - Excess generation service charge (e) Asset removal costs (b) Other (b) Total regulatory liabilities Less current portion of regulatory liabilities Regulatory Liabilities, Net $ $ (a) Asset/Liability relates to the Competitive Transition Assessment (CTA).Total CTA costs recovery is currently projected to be completed in 2015, with stranded cost amortization expected to end in 2013. (b) Amortization period and/or balance varies depending on the nature, cost of removal and/or remaining life of the underlying assets/liabilities. (c) Asset life is dependent upon timing of final pension plan distribution; balance is recalculated each year in accordance with ASC 715 "Compensation-Retirement Benefits" (Note G). (d) Asset life is equal to delivery term of related contracts (which vary from approximately 9 - 16 years); balance fluctuates based upon quarterly market analysis performed on the related derivatives (Note K). (e) Working capital allowance for generation service charge; will fluctuate based upon cash inflows and outflows in a given period. (f)Regulatory asset established for $10.2 million of 2009 pension and OPEB expense which will be recovered in the 2010 rate year. (g)Regulatory asset or liability relating to revenue decoupling; proposed recovery treatment of 2009 decoupling is pending at the DPUC; timing of recovery of 2010 decoupling is to be addressed by DPUC in future proceedings. - 9 - Table of Contents UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) New Accounting Standards In January 2010, the FASB issued updated guidance to ASC 820 “Fair Value Measurements and Disclosures” which requires disclosure of transfers in and out of assets and liabilities that fall within Level 1 and 2 of the fair value hierarchy, as described in “Note K – Fair Value of Financial Instruments”, as well as the gross presentation of activities within the reconciliation of changes in the fair value of Level 3 assets and liabilities.This guidance is effective in the first interim or annual reporting period beginning after December 15, 2009, except for the gross presentation of the Level 3 reconciliation information, which is required for annual reporting periods beginning after December 15, 2010 and for interim reporting periods within those years.These requirements impact footnote disclosures only.Because UIL Holdings does not currently have any Level 2 assets or liabilities, implementation of the transfer activity disclosure did not have an impact on UIL Holdings’ consolidated financial statements.The implementation of the reconciliation activity disclosure is not expected to have an impact on UIL Holdings’ consolidated financial statements. In June 2009, the FASB issued updated guidance to ASC 810 “Consolidation” on the consolidation of variable interest entities (VIEs) which became effective as of January 1, 2010, for interim and annual reporting periods beginning in 2010.In the first quarter of 2010, UIL Holdings implemented this new guidance which requires an enterprise to perform an analysis to determine whether the enterprise’s variable interest or interests give it a controlling financial interest in a VIE.UIL Holdings does not currently consolidate any VIEs with which it is associated and therefore, implementation of this guidance did not have an impact on UIL Holdings’ Consolidated Balance Sheet, Consolidated Statement of Income or Consolidated Statement of Cash Flows.As of March 31, 2010, UIL Holdings had identified Connecticut Yankee Atomic Power Company (Connecticut Yankee) and GenConn as VIEs, which were not subject to consolidation as UIL Holdings is not the primary beneficiary because it does not have a controlling financial interest, as defined in ASC 810, in either VIE.For further discussion of GenConn, see Note (C) “Regulatory Proceedings – Generation.”For further discussion of Connecticut Yankee, see Note (J) “Commitments and Contingencies.” In December 2009, the FASB issued updated guidance to ASC 860 “Transfers and Servicing” which is effective for transfers of financial assets occurring in fiscal years beginning after November 15, 2009.UIL Holdings has not been a party to any transfers of financial assets and, therefore, this statement did not have an impact on UIL Holdings’ Consolidated Balance Sheet, Consolidated Statement of Income or Consolidated Statement of Cash Flows. (B)CAPITALIZATION Common Stock UIL Holdings had 29,982,905 shares of its common stock, no par value, outstanding at March 31, 2010. Long-Term Debt On February 1, 2010, $27.5 million of tax-exempt bonds were refunded with the proceeds from the issuance of $27.5 million of tax-exempt bonds on January28, 2010, at a fixed interest rate of 4.5%, for a period of five years and five months. In April 2009, UI closed on a bank financing in the amount of $121.5 million with a syndicate of banks (the Equity Bridge Loan or EBL), the proceeds of which will be used by UI to fund its commitments as a 50% owner of GenConn.UI expects that GenConn will direct approximately $57 million of such amount to GenConn Devon LLC (GenConn Devon) and approximately $64.5 million to GenConn Middletown LLC (GenConn Middletown), each of which is a wholly owned subsidiary of GenConn, for use in the construction of peaking generation facilities by those entities.UI will draw on this facility as needed to fund its commitments to GenConn as construction progresses.UI does not have any further funding commitments to GenConn at this time and does not guarantee any of GenConn’s obligations.Borrowings under this facility as of March 31, 2010 were $114.4 million. - 10 - Table of Contents UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) GenConn obtained project financing in April 2009 in a separate transaction that makes $243 million available to GenConn for construction and related activities, and $48 million available under a working capital facility (collectively, the Project Financing).UI expects that those funds, together with the funds committed by UI and GenConn’s other 50% owner, NRG Energy, will be sufficient to allow GenConn to complete the construction of its planned peaking generation facilities. The EBL must be repaid upon the earlier of its maturity date or the attainment of commercial operation, which is expected to be June 2010 for GenConn Devon and June 2011 for GenConn Middletown.The maturity date of the loan is October 24, 2010, and may be extended to June 1, 2011, as long as on the date of extension, project construction is continuing and the Project Financing is not due and payable. (C)REGULATORY PROCEEDINGS Department of Public Utility Control (DPUC) Rates In rulings throughout 2009, the DPUC issued its final decision regarding UI’s application requesting an increase in distribution rates (the “2009 Decisions”), the results of which included a $6.8 million increase in revenue requirements for 2009, compared to 2008.Because a larger, previously approved increase in revenue requirements for 2009 had gone into effect January1,2009, UI returned approximately $0.97 million to ratepayers through a one-time adjustment in April 2009. The 2009 Decisions provided for an allowed distribution return on equity of 8.75%, a decrease from the previously approved 9.75%, and a capital structure of 50% equity and 50% debt, compared to the previously approved 48% equity and 52% debt.The 2009 Decisions continued the prior earnings sharing mechanism structure, applying to the new 8.75% allowed return, whereby 50% of any earnings over the allowed twelve month level is returned to customers and 50% is retained by UI.Given the effective date of the 2009 Decisions, UI’s weighted average allowed distribution return on equity for 2009 was 8.84%.Additionally, the 2009 Decisions provided for full revenue decoupling of distribution revenues from sales, recovery of updated pension and postretirement expense for 2010, a partial reconciliation for the as-issued cost of new debt, and an additional increase in distribution revenue requirements of $19.4 million for 2010. The 2009 Decisions also provided for the establishment of a regulatory asset to address the portion of the actual increase in pension and postretirement expense for 2009 and 2010 that was not included in rates.For 2009, a $10.2 million regulatory asset was approved and established, for which full recovery in the 2010 rate year was subsequently approved by the DPUC; accordingly, it will be removed from rates effective February4,2011.The DPUC also approved the 2010 cash recovery of $11.4 million for UI’s current estimate of 2010 pension and postretirement expense not previously included in rates. On April 1, 2010, UI filed its ratemaking proposal and underlying decoupling analysis for the 2009 rate year ended February 3, 2010.UI identified a net regulatory liability of approximately $0.5 million, which would be applied against the proposed decoupling adjustment for the 2010 rate year ending February 3, 2011.The proposal seeks to net various regulatory adjustments against the 2009 rate year decoupling regulatory asset of $1.5 million resulting in an overall net regulatory liability.The filing also requested the DPUC undertake the review of the decoupling pilot contemplated originally for the later part of 2010 in this proceeding to determine if the decoupling pilot will be extended beyond the 2010 rate year.A schedule to review the calculations and the Company’s proposal has yet to be determined by the DPUC. In December 2009, UI received a letter ruling approving rates effective January 1, 2010 incorporating the above mentioned distribution rate changes along with previously approved changes to the Generation Services Charges (GSC), Non-Bypassable Federally Mandated Congestion Charges (NBFMCC), transmission and system benefits charge, resulting in no change in the total rate for a residential Rate R customer with standard service generation.Additionally, last resort service GSC rates have been approved for the period through June 30, 2010. - 11 - Table of Contents UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) Approval for the Issuance of Debt On March 15, 2010, UI filed an application with the DPUC requesting approval of the issuance of not more than $275 million principal amount of debt securities (the Proposed Notes) during 2010 through 2013.The proceeds from the sales of the Proposed Notes may be used by UI for the following purposes:(1) to finance capital expenditures; (2) to repay the EBL, the proceeds of which are being used to finance UI’s 50% share of the equity contribution in GenConn Energy LLC for the development and construction of the Devon and Middletown peaking generation plants; (3) funding UI’s pension plan; (4) to partially repay short-term borrowings that are incurred to temporarily fund the preceding needs; (5) to pay for issuance costs related to the Proposed Notes; and (6) for general corporate purposes.On April 14, 2010 the DPUC approved UI’s application. In February 2009, the DPUC approved an application filed by UI to afford UI additional flexibility to market outstanding tax-exempt bonds in the municipal bond market.Specifically, UI requested approval to refund with the proceeds of the issuance of new bonds, without insurance, $25.0 million, $27.5 million and $64.5 million principal amount of tax-exempt bonds outstanding.In December 2008, UI purchased $25.0 million principal amount of tax-exempt bonds, which were refunded with the proceeds from the issuance, without insurance, of $25.0 million tax-exempt bonds in March 2009.On January 28, 2010, $27.5 million principal amount of a tax-exempt bonds were issued without insurance, the proceeds of which were used to refund $27.5 million principal amount of insured bonds on February 1, 2010.UI plans to refund $64.5 million principal amount of tax-exempt bonds, for which the interest rate is periodically reset by auction, at such time and on such terms as municipal bond market conditions allow. Generation GenConn is a 50-50 joint venture of UI and NRG.In 2008, the DPUC selected two projects proposed by GenConn to help address Connecticut’s growing need for more power generation during the heaviest load periods. Two peaking generation projects, each with a nominal capacity of 200 megawatts (MW), are under construction at NRG’s existing Connecticut plant locations in Devon and Middletown.GenConn’s Devon plant is scheduled to be in commercial operation by June 2010, and its Middletown plant is scheduled to be in commercial operation by June2011.GenConn recovers its costs under a contract for differences (CfD) agreement which is cost of service based.GenConn has signed CfDs for both projects with CL&P.The cost of the contracts will be paid by customers and will be subject to a cost-sharing agreement whereby approximately 20% of the cost is borne by UI customers and approximately 80% by CL&P customers. GenConn filed a rate case request with the DPUC in December 2009, seeking approval of 2010 revenue requirements for the period commencing June 1, 2010 for the GenConn Devon facility.A DPUC decision regarding this request is expected in May 2010.GenConn has bid the full capacity of the GenConn facility into the ISO New England, Inc. (ISO-NE) locational forward reserve market for the summer 2010 period (June 1, 2010 - September 30, 2010).If one or more units are delayed and GenConn does not have the capacity of all GenConn units available as of June 1, it will be assessed ISO-NE penalties for the difference between the capacity bid and the capacity available.GenConn has not determined whether to seek recovery under the contract for differences of these ISO-NE imposed costs, if such penalties are incurred; however management believes that UI’s share of any penalties imposed on GenConn would not materially impact UIL Holdings’ consolidated financial statements. As a result of changed market conditions and updated cost information, GenConn project costs have increased over the proposal it originally submitted to the DPUC.The increase was driven primarily by increased financing costs and the cost to build interconnection facilities at the Middletown site.The DPUC has ruled that prudently incurred financing costs, interconnection costs and taxes will be recoverable and, therefore,GenConn expects to recover such costs in DPUC-approved future revenues.The CfDs will provide for a true-up of revenue from the ISO New England Markets in which GenConn participates to DPUC approved revenue requirements. - 12 - Table of Contents UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) Pension and Postretirement Expenses In response to the Internal Revenue Service (IRS) mandated change in mortality tables utilized for certain Employee Retirement Income Security Act of 1974 (ERISA)-related liability calculations, effective January 1, 2007, the DPUC allowed regulatory treatment for the change in pension and postretirement expenses resulting from the use of the new mortality tables.In the 2009 Decisions, the DPUC approved the recovery of these expenses over a four-year period beginning in 2009.As of March 31,2010, the remaining regulatory asset was approximately $2.9million. The 2009 Decisions also provide for the establishment of an annual regulatory asset to address a portion of the actual increase in pension and postretirement expense for each of 2009 and 2010.During 2009, UI recorded a regulatory asset of approximately $10.2million which will be recovered fully in the 2010 rate year.As of March31, 2010, the remaining annual pension regulatory asset was approximately $8.6 million.Additionally, $11.4 million will be recovered in rates in the 2010 rate year for UI’s estimate of 2010 pension and postretirement expense. Power Supply Arrangements UI’s retail electricity customers are able to choose their electricity supplier.Since January 1, 2007, UI has been required to offer standard service to those of its customers who do not choose a retail electric supplier and have a maximum demand of less than 500 kilowatts.In addition, UI is required to offer supplier of last resort service to customers who are not eligible for standard service and who do not choose to purchase electric generation service from a retail electric supplier licensed in Connecticut. UI must procure its standard service power pursuant to a procurement plan approved by the DPUC.The procurement plan must provide for a portfolio of service agreements procured in an overlapping pattern over fixed time periods (a “laddering” approach).In June 2006, the DPUC approved a procurement plan for UI.As required by Connecticut statute, a third party consultant retained by the DPUC works closely with UI in the procurement process and to provide a joint recommendation to the DPUC as to selected bids. UI has wholesale power supply agreements in place for the supply of all of UI’s standard service customers for all of 2010, 80% for 2011 and 20% for 2012.Supplier of last resort service is procured on a quarterly basis.UI determined that its contracts for standard service and supplier of last resort service are derivatives under ASC815 “Derivatives and Hedging” and elected the “normal purchase, normal sale” exception under ASC 815 “Derivatives and Hedging”.As such, UI regularly assesses the accounting treatment for its power supply contracts.These wholesale power supply agreements contain default provisions that include required performance assurance, including certain collateral obligations, in the event that UI’s credit rating on senior debt was to fall below investment grade.In October 2009, Moody’s Investor Services (Moody’s) released its updated credit opinion for UI and maintained its Baa2 rating with a stable outlook.In December 2009, Standard & Poors’ Investor Services (S&P) reinitiated coverage on UI and rated it BBB with a stable outlook.UI’s credit rating would have to decline two ratings to fall below investment grade at either rating service.If this were to occur, monthly amounts due and payable to the power suppliers would be accelerated to semi-monthly payments and UI would have to deliver collateral security in an amount equal to the receivables due to the sellers for the thirty day period immediately preceding the default notice.If such a situation had been in effect as of March 31, 2010, UI would have had to post approximately $20.8 million in collateral. As a result of an April 2008 DPUC decision, UI is permitted to seek long-term contracts for up to 20% of standard service requirements, the goal of which is to obtain long-term energy supply contracts and Connecticut Class I Renewable Energy Certificates for UI’s standard service customers that will result in economic benefit to ratepayers, both in terms of risk and cost mitigation.UI is exploring long-term contract alternatives. Derivatives Pursuant to Connecticut’s 2005 Energy Independence Act (EIA), the DPUC initiated a process to solicit bids to create new or incremental capacity resources in order to reduce federally mandated congestion charges, and selected four new capacity resources.To facilitate the transactions between selected capacity resources and Connecticut - 13 - Table of Contents UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) electric customers, and provide the commitment necessary for owners of these resources to obtain necessary financing, the DPUC required that UI and CL&P execute long-term contracts with the selected resources.In August 2007, the DPUC approved four CfDs, each of which specifies a capacity quantity and a monthly settlement that reflects the difference between a forward market price and the contract price.As directed by the DPUC, UI executed two of the contracts and CL&P executed the other two contracts.In addition, UI has executed a sharing agreement with CL&P whereby UI pays 20% of the costs and obtains 20% of the benefits of the contracts. The DPUC has determined that costs associated with these CfDs will be recoverable by UI and CL&P, and in accordance with ASC 980 Regulated Operations, UI has deferred recognition of costs (a regulatory asset) or obligations (a regulatory liability).The above contracts are derivatives and they, along with the contracts for standard service and supplier of last resort service discussed in the Power Supply Arrangement discussion above and the financial transmission rights (FTRs) discussed below, are the Company’s only derivative instruments.The CfDs are marked-to-market in accordance with ASC 815.For those CfDs signed by CL&P, UI records its approximate 20% portion of CL&P’s derivative, pursuant to the sharing agreement noted above.As of March 31, 2010, UI has recorded a gross derivative asset of $30.8 million ($6.2 million related to its portion of CL&P’s derivative assets), a regulatory asset of $75.3 million, a gross derivative liability of $99.9 million ($69.1 million related to its portion of CL&P’s derivative liabilities) and a regulatory liability of $6.2 million in the accompanying Consolidated Balance Sheet.See Note (K) “Fair Value of Financial Instruments” for additional CfD information. UI purchases FTRs from the New England Independent System Operator, ISO-NE, to hedge congestion risk resulting from its standard service contracts.The FTRs are derivatives and are marked-to-market in accordance with ASC815.As of March 31, 2010, the fair value of the FTRs was not material. The unrealized gains and losses from mark-to-market adjustments to derivatives recorded in regulatory assets or regulatory liabilities for the three months ended March 31, 2010 and 2009 were as follows: Three Months Ended March 31, (In Thousands) Regulatory Assets - Derivative assets $ ) $ Regulatory Liabilities - Derivative liabilities $ 98 $ ) The fair value of the gross derivative assets and liabilities as of March 31, 2010 and December 31, 2009 were as follows: March 31, 2010 (In Thousands) Current Assets Deferred Charges and Other Assets Current Liabilities Noncurrent Liabilities Derivative assets/(liabilities), gross $ $ $ December 31, 2009 (In Thousands) Current Assets Deferred Charges and Other Assets Current Liabilities Noncurrent Liabilities Derivative assets/(liabilities), gross $ - 14 - Table of Contents UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) On February 7, 2010, an explosion occurred at the construction site of the nearly completed 620-megawatt plant being built by Kleen Energy Systems, LLC (“Kleen”), one of the four capacity resources selected by the DPUC to create new or incremental capacity resources as noted above.As noted above, CL&P has executed CfDs with two of the selected projects, including the Kleen project.The CfD with Kleen is subject to the sharing agreement between UI and CL&P whereby UI pays 20% of the costs and obtains 20% of the benefits of the contract.The extent of damage and any resulting delay in the attainment of commercial operation is currently under review, however, based on information known to date, it appears to be reasonably likely that, at a minimum, there will be a delay in Kleen's attainment of commercial operation.As such, UIL Holdings adjusted the probability assumption input to the expected cash flow analysis, significantly reducing the fair value of the related regulatory asset and derivative liability on the Consolidated Balance Sheet as of December 31, 2009.This change did not have an impact on UIL Holdings’ Consolidated Statement of Income. Pursuant to Connecticut’s 2007 Act Concerning Electricity and Energy Efficiency, the DPUC initiated a process to create new peaking generation resources to address the state’s shortage of fast-start peaking generation that is needed to provide energy reserves.As with the CfDs entered into pursuant to the EIA, the DPUC required that UI and CL&P execute long-term contracts with the selected peaking resources to facilitate the transactions and provide the commitment necessary for the owners of the peaking resources to obtain financing.During 2008, CL&P executed three peaking generation CfDs, one with GenConn relating to its Devon facility, one with GenConn relating to its Middletown facility and the other with PSEG Power Connecticut LLC (“PSEG”), to which the sharing agreement between UI and CL&P described above also applies.These contracts are not considered to be derivatives under ASC 815 and therefore will be accounted for on an accrual basis. ISO-NE and RTO-NE ISO-NE, an independent, not-for-profit corporation, was approved by the FERC as the regional transmission organization for New England (RTO-NE) on February 1, 2005.ISO-NE is responsible for the reliable operation of the region’s bulk electric power system and fair administration of the region’s wholesale electricity marketplace.ISO-NE also is responsible for the management of the comprehensive bulk electric power system and wholesale markets’ planning processes that address the region's electricity needs. Transmission Return on Equity (ROE) In March 2008, the FERC issued an order on rehearing (Rehearing Order) establishing allowable ROEs for transmission projects of transmission owners in New England, including UI.In the Rehearing Order, the FERC established the base-level ROE of 11.14% beginning in November 2006.The Rehearing Order also confirmed a 50 basis point ROE adder on Pool Transmission Facilities (PTF) for participation in the RTO-NE and a 100 basis point ROE incentive for projects included in the ISO-NE Regional System Planthat were completed and on line as of December 31, 2008.The Middletown/Norwalk Transmission Project received this 100 basis point ROE adder.For projects placed in service after December 31, 2008, incentives may be requested from the FERC, through a specific showing justifying the incentive, on a project-specific basis. In May 2008, several public entities, including the DPUC (petitioners), filed a petition with the United States Court of Appeals for the District of Columbia Circuit (U.S. Court of Appeals) challenging the Rehearing Order.In January 2010, the U.S. Court of Appeals issued a decision upholding the FERC order.On March 15, 2010, the petitioners requested a rehearing by the full court of the Rehearing Order.On April 12, 2010, U.S. Court of Appeals denied the petitioners request. UI’s overall transmission ROE is determined by the mix of UI’s transmission rate base between new and existing transmission assets, and whether such assets are PTF or non-PTF.UI’s transmission assets are primarily PTF.For 2010, UI is estimating an overall allowed weighted-average ROE for its transmission business of 12.3% to 12.5%. Middletown/Norwalk Transmission Project In a May 2007 Order, the FERC approved rate incentives for the 345-kilovolt (kV) transmission line from Middletown, Connecticut to Norwalk, Connecticut (the Project).The Project was allowed to include Construction Work In Progress (CWIP) expenditures in rate base.For project costs incurred before August8, 2005, the FERC - 15 - Table of Contents UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) allowed UI to include 50% of CWIP expenditures in rate base, and for project costs incurred after August8,2005, the FERC allowed UI to include 100% of CWIP expenditures in rate base.The FERC also accepted a 50 basis point adder which will be applied only to costs associated with advanced transmission technologies. Certain parties requested rehearing of the FERC May 2007 order, but in January 2009, the FERC denied those requests.Also, in January2009, the DPUC and the Attorney General of Connecticut filed a petition with the U.S. Court of Appeals seeking judicial review of the FERC’s May2007 and January 2009 orders.On March 19, 2010, the U.S. Court of Appeals temporarily set aside this petition pending the outcome of the petition filed in the Rehearing Order described above.UI is unable to predict the outcome of these appeals at this time. (D)SHORT-TERM CREDIT ARRANGEMENTS UIL Holdings has a money market loan arrangement with JPMorgan Chase Bank.This is an uncommitted short-term borrowing arrangement under which JPMorgan Chase Bank may make loans to UIL Holdings for fixed periods, depending on UIL Holdings’ credit rating, the Bank’s credit requirements, and conditions in the financial markets.JPMorgan Securities, Inc. acts as an agent and sells the loans to investors.As of March 31, 2010, UIL Holdings had no short-term borrowings outstanding under this arrangement. UIL Holdings and UI have a revolving credit agreement with a group of banks that extends to December22,2011.The borrowing limit under the facility for UI is $175 million, with $50 million of the limit available for UIL Holdings.The facility permits borrowings at fluctuating interest rates determined by reference to Citibank’s New York base rate and the Federal Funds Rate (as defined in the facility), and also permits borrowings for fixed periods up to six months as specified by UI and UIL Holdings at fixed interest rates (London Interbank Offered Rate or LIBOR) determined by the Eurodollar Interbank Market in London.The facility also permits the issuance of letters of credit up to $50 million. As of March 31, 2010, UI had $7 million outstanding under the facility.UIL Holdings had $5 million in short-term borrowings outstanding under the facility, as well as a standby letter of credit outstanding in the amount of $1 million that expired on January31,2010, but is expected to be automatically extended for one year periods from the expiration date (or any future expiration date), unless the issuer bank elects not to extend.Available credit under this facility at March 31, 2010 for UI and UIL Holdings in the aggregate was $162 million.UIL Holdings records borrowings under this facility as short-term debt, but the agreement has longer term commitments from banks allowing the Company to borrow and reborrow funds, at its option, to December22,2011, thus affording it flexibility in managing its working capital requirements. - 16 - Table of Contents UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) (E)INCOME TAXES Three Months Ended March 31, Income tax expense consists of: Income tax provisions (benefit): Current Federal $ $ State Total current Deferred Federal ) State ) ) Total deferred ) Investment tax credits ) ) Total income tax expense $ $ Income tax components charged as follows: Operating tax expense $ $ Nonoperating tax benefit ) ) Equity Investments tax expense (benefit) 3 ) Total income tax expense $ $ The combined statutory federal and state income tax rates for UIL Holdings for the first quarter of 2010 and 2009 were 40.4% and 39.9%, respectively. The increase in the combined statutory federal and state income tax rate was due to legislation enacted in Connecticut in the third quarter of 2009 which imposed a 10% surcharge on the corporation business tax. This surcharge increased the statutory rate of Connecticut corporation business tax rate from 7.5% to 8.3%. Differences in the treatment of certain transactions for book and tax purposes occur which cause the rate of UIL Holdings’ reported income tax expense to differ from the statutory tax rate described above.The effective book income tax rate for the three months ended March 31, 2010 is 39.2% as compared to 41.5% for the three months ended March 31, 2009.The decrease in the 2010 effective book income tax rate was due primarily to higher state income tax credits recorded in the 2010 period. UIL Holdings and its subsidiaries are subject to the United States federal income tax statutes administered by the IRS.UIL Holdings and its subsidiaries are also subject to the income tax statutes of the State of Connecticut and those of other states in which UIL Holdings’ subsidiaries have operated and transacted business in the past.As of March 31, 2010, the tax years 2006, 2007, and 2008 remain open and subject to audit for Connecticut state income tax purposes.As of March 31, 2010, the tax year 2008 is open and subject to audit for federal income tax purposes. - 17 - Table of Contents UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) (F)SUPPLEMENTARY INFORMATION Three Months Ended March 31, (In Thousands) Operating Revenues Retail $ $ Wholesale - Other Total Operating Revenues $ $ Depreciation and Amortization Utility property, plant, and equipment depreciation $ $ Non-utility property, plant, and equipment depreciation - 46 Total Depreciation Amortization of nuclear plant regulatory assets (CTA) Amortization of intangibles 10 9 Amortization of other regulatory assets Total Amortization Total Depreciation and Amortization $ $ Taxes - Other than Income Taxes Operating: Connecticut gross earnings $ $ Local real estate and personal property Payroll taxes Total Taxes - Other than Income Taxes $ $ Other Income and (Deductions), net Interest income $ $ Allowance for funds used during construction Conservation & Load Management incentive Energy generation and load curtailment incentives 19 ISO load response, net Miscellaneous other income and (deductions) - net ) Total Other Income and (Deductions), net $ $ Other Interest, net Notes Payable $ 26 Other 92 Total Other Interest, net $ $ (G)PENSION AND OTHER BENEFITS The United Illuminating Company Pension Plan covers the majority of the officers and employees of UIL Holdings and UI.UI also has a non-qualified supplemental pension plan for certain employees and a non-qualified retiree-only pension plan for certain early retirement benefits. - 18 - Table of Contents UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) UI has a supplemental retirement benefit trust and through this trust purchased life insurance policies on certain officers of UI to fund the future liability under the non-qualified supplemental pension plan.The cash surrender value of these policies is included in “Other Investments” on the Consolidated Balance Sheet and is marked-to-market. The following tables represent the components of net periodic benefit cost for pension and other postretirement benefits (OPEB) for the three months ended March 31, 2010 and 2009: Three Months Ended March 31, Pension Benefits Other Postretirement Benefits (In Thousands) Components of net periodic benefit cost: Service cost $ Interest cost Expected return on plan assets ) Amortization of: Prior service costs ) ) Transition obligation(asset) - - Actuarial (gain) loss Net periodic benefit cost (1) $ (1)For the three month period ended March 31, 2009, UI recorded $1.5 million of pension expense and $0.3 million of OPEB expense as a regulatory asset. These amounts were recorded as a regulatory asset to reflect the establishment of an annual regulatory asset, as approved by the DPUC, to address the actual increase in pension and post-retirement expense for 2009 (see Note (C), Regulatory Proceedings). The following actuarial weighted-average assumptions were used in calculating net periodic benefit cost for the three months ended March 31, 2010 and 2009: Three Months Ended March 31, Pension Benefits Other Postretirement Benefits Discount rate - Qualified Pension Benefits % % N/A N/A Discount rate - Non-Qualified Pension Benefits % % N/A N/A Discount rate - Other Post Retirement Benefits N/A N/A % % Average wage increase % % N/A N/A Return on plan assets % Composite health care trend rate (current year) N/A N/A % % Composite health care trend rate (2019 forward) N/A N/A % % N/A – not applicable Asset values of funded pension and postretirement plans as of March31,2010 and December 31, 2009 were approximately $234.6 million and $231.3 million, respectively.While there was no minimum required pension contribution for the 2009 plan year, UI currently expects to make total contributions of approximately $8 million in 2010 and $21 million in 2011, subject to proposals that are pending before the United States Congress and true-ups of actuarial data. (H)RELATED PARTY TRANSACTIONS Arnold L. Chase, a Director of UIL Holdings since 1999, holds a beneficial interest in the building located at 157 Church Street, New Haven, Connecticut, where UI leases office space for its corporate headquarters.UI’s lease payments for this office space totaled $2.7 million for each of the three month periods ended March31,2010 and 2009. - 19 - Table of Contents UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) GenConn, of which UI is a 50-50 joint-venturer, had signed a promissory note (the “Loan”) with UI under which UI advanced up to an aggregate principal amount of $48.5 million to fund GenConn’s construction and other cash needs until permanent financing was arranged.In connection with the EBL obtained by UI and the Project Financing obtained by GenConn on April 27, 2009, all outstanding balances on the Loan were replaced by a new promissory note, the balance of which was $114.4 million as of March 31, 2010.See “Note (B) – Capitalization – Long-Term Debt” for further discussion regarding the EBL.Additionally, $0.9 million of interest income related to the promissory note is included in other income and (deductions), net in the accompanying Consolidated Statement of Income, which is fully offset by the interest expense incurred by UI under the EBL. (J)COMMITMENTS AND CONTINGENCIES Connecticut Yankee Atomic Power Company UI has a 9.5% stock ownership share in the Connecticut Yankee Atomic Power Company (Connecticut Yankee), the carrying value of which was $0.3 million as of March 31, 2010.In 1996, the Board of Directors of Connecticut Yankee voted unanimously to retire the Connecticut Yankee nuclear plant (the Connecticut Yankee Unit) from commercial operation.A settlement agreement approved by the FERC that became effective in 2000 allows Connecticut Yankee to collect, through the power contracts with the unit’s owners, the FERC-approved decommissioning costs, other costs associated with the permanent shutdown of the Connecticut Yankee Unit, the unrecovered investment in the Connecticut Yankee Unit, and a return on equity of 6%.The decommissioning project was completed in 2007.In October 2007, the Connecticut Department of Environmental Protection (CDEP) approved Connecticut Yankee’s application for a Stewardship Permit which states that all corrective action measures required at the Connecticut Yankee site pursuant to Connecticut law have been completed subject to post-remediation groundwater monitoring.In November 2007, the Nuclear Regulatory Commission (NRC) issued a license reduction for the Connecticut Yankee site limiting it to the independent spent-fuel storage installation (ISFSI) (see DOE Spent Fuel Litigation below). Connecticut Yankee updates the cost of its remaining decommissioning activity, which consists primarily of ground water monitoring and nuclear fuel storage, at least annually, and more often as needed, and provides UI with a projected recovery schedule depicting annual costs expected to be billed to UI, including a return on investment over the term of the projected recovery period.The present value of these costs is calculated using UI’s weighted-average cost of capital and, after consideration of recoverability, recorded as a Connecticut Yankee Contract Obligation and a corresponding regulatory asset.At March 31, 2010, UI has regulatory approval to recover in future rates (through the CTA) its $20.1 million regulatory asset for Connecticut Yankee over a term ending in 2015. Stock Redemption In September 2009, the Connecticut Yankee Board of Directors voted to redeem $6.0 million of Connecticut Yankee stock.In October 2009, UI received $0.6 million in the redemption and its stock ownership share in Connecticut Yankee remains at 9.5%, because the redemption was done on a proportional basis.The stock redemption continues a redemption program designed to fund equity at levels necessary to meet expected on-going requirements. DOE Spent Fuel Litigation In the Nuclear Waste Policy Act of 1982, Congress provided for the United States Department of Energy (DOE) to dispose of spent nuclear fuel and other high-level waste (hereinafter Nuclear Waste) from nuclear generating plants.In 1983, Connecticut Yankee and the DOE entered into a standard disposal contract mandated by the Act which required the DOE to begin disposing of Connecticut Yankee’s Nuclear Waste by the end of January 1998. In 1998, Connecticut Yankee filed claims in the United States Court of Federal Claims seeking damages resulting from the breach of the 1983 contracts by the DOE.In November 1998, the Court ruled that the DOE had breached the contracts and was liable for damages, but left the amount of damages to be determined after a trial on the evidence.In October 2006, the Court issued judgment for Connecticut Yankee in the amount of $34.2 million for its spent-fuel-related costs through 2001, ruling in favor of Connecticut Yankee on substantially all of the major issues.UI’s 9.5% ownership share would result in a payment of approximately $3.2 million which, if awarded, would be - 20 - Table of Contents UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) refunded to customers.In August 2008, the United States Court of Appeals for the Federal Circuit vacated the lower court's $34.2 million damage award, and remanded the case for a re-calculation of damages.UI cannot determine what damages the court will now award, but expects that when the court applies the rates as ordered by this ruling, the damage award will be comparable to the prior award. In December 2007, Connecticut Yankee filed a second set of complaints against the government seeking unspecified damages incurred since January 1, 2002 for the DOE’s failure to remove Connecticut Yankee’s spent fuel.In July 2009, Connecticut Yankee provided the government with a second set of damage claims totaling approximately $135 million for damages incurred from January 1, 2002 through December 31, 2008.UI’s 9.5% ownership share would result in a payment of approximately $12.8 million which, if awarded, would be refunded to customers.As an interim measure until the DOE complies with its contractual obligation to dispose of Connecticut Yankee’s spent fuel, Connecticut Yankee constructed an ISFSI, utilizing dry-cask storage, on the site of the Connecticut Yankee Unit and completed the transfer of its Nuclear Waste to the ISFSI in 2005. Hydro-Quebec UI is a participant in the Hydro-Quebec (HQ) transmission tie facility linking New England and Quebec, Canada.UI has a 5.45% participating share in this facility, which has a maximum 2000-megawatt equivalent generation capacity value.In April 1991, UI furnished a guarantee in the amount of $11.7 million, for its participating share of the debt financing for one phase of this facility.The amount of this guarantee, which expires in August 2015, is reduced monthly, proportionate with principal paid on the underlying debt.As of March 31, 2010, the amount of UI’s guarantee for this debt totaled approximately $1.6 million. Environmental Concerns In complying with existing environmental statutes and regulations and further developments in areas of environmental concern, including legislation and studies in the fields of water quality, hazardous waste handling and disposal, toxic substances, climate change and electric and magnetic fields, UIL Holdings and its wholly-owned direct and indirect subsidiaries may incur substantial capital expenditures for equipment modifications and additions, monitoring equipment and recording devices, and it may incur additional operating expenses.The total amount of these expenditures is not now determinable.Environmental damage claims may also arise from the operations of UIL Holdings’ subsidiaries.Significant environmental issues known to UIL Holdings at this time are described below. Middletown/Norwalk Transmission Project During construction of the Middletown/Norwalk Transmission Project in Bridgeport, Connecticut, UI encountered soil contaminated with Polychlorinated Biphenyls (PCBs).Remediation of the PCBs was completed in June 2008 at a cost of $2.9 million.In accordance with a construction agreement between UI, Connecticut Light & Power and the Connecticut Department of Transportation (CDOT), CDOT will be reimbursing UI approximately $0.5 million of these costs.The remaining $2.4 million was recovered through transmission rates and is reflected as such in UIL Holdings’ Consolidated Financial Statements. Branford Landfill In August 2009, UI received a demand letter from EPA for approximately $0.6 million to cover the cost of EPA’s remediation of the East Main Street Disposal Superfund Site.UI has examined relevant documents in EPA’s possession and is continuing discussions with EPA regarding its claim.UI cannot presently assess the potential financial impact, if any, of the EPA claim, beyond the amount identified in EPA’s demand letter to UI. UI also received a letter in September 2007 (also addressed to Raytheon Corporation (Raytheon), successor to the building contractor for the New Haven Harbor Station facility, United Engineers and Constructors) in which the current property owner, Shoreline Trailer Court Mobile Homes, states its intent to file suit against UI and Raytheon under federal law for compensation relating to its remediation costs at the subject site which is adjacent to East Main Street Disposal Superfund Site noted above.The owner claims to have remediated the site at a cost of $0.8 million and seeks compensation for that amount from UI and Raytheon.After a preliminary investigation of the owner’s - 21 - Table of Contents UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) claims, UI informed the owner that it will not address the claims until the owner provides information supporting the claims.UI has not received a response and, therefore, cannot presently assess the potential financial impact, if any, of this claim. Site Decontamination, Demolition and Remediation Costs In June 2006, UI executed an agreement with the City of Bridgeport and its Redevelopment Authority (the City) for the transfer of title of UI’s Steel Point property to the City and settlement of all claims against the City with respect to relocation of a substation and repair/replacement of a bulkhead, in exchange for payment to UI of $14.9 million, which represented the commercial value of the property and cost to replace the bulkhead.Pursuant to a Memorandum of Understanding (MOU) among UI, the City of Bridgeport, and the City’s selected developer for the property, the City must also provide to UI, free of charge, a substation site within a reasonable proximity to the Steel Point property.In July 2006, the DPUC approved the proposed transfer of property and all of the terms of the MOU.The DPUC also accepted the proposed ratemaking treatment submitted by UI with respect to the property, the substation, and the bulkhead, which provides for UI to recover costs related to the Steel Point property through the CTA, subject to DPUC approval in the annual CTA/SBC reconciliation filing. The City and developer released UI from any further liability with respect to the Steel Point property after title transferred, and the City and/or developer has indemnified UI for environmental matters related to the Steel Point property.The Steel Point property includes the land up to the bulkhead.The sole exception to the indemnity regarding the Steel Point property is for personal injury claims brought against UI by UI employees or contractors hired by UI relating to incidents that occurred on the site before title transferred to the City.UI is not aware of any such claims. In addition, the MOU provides that there is no indemnity for liability related to contaminated harbor sediments.UI would seek to recover any uninsured costs related to such sediments that are UI’s responsibility, to the extent incurred, through the CTA, in accordance with the ratemaking treatment approved in the DPUC’s July 2006 decision. A site on the Mill River in New Haven was conveyed by UI in 2000 to an unaffiliated entity, Quinnipiac Energy LLC (QE), reserving to UI permanent easements for the operation of its transmission facilities on the site.At the time of the sale, a fund of approximately $1.9 million, an amount equal to the then-current estimate for remediation, was placed in escrow for purposes of bringing soil and groundwater on the site into compliance with applicable environmental laws.Approximately $0.1 million of the escrow fund remains unexpended.QE has since sold the property to Evergreen Power, LLC (Evergreen Power) and Asnat Realty LLC (Asnat).UI is unaware of what agreement was reached between QE and Evergreen Power and Asnat regarding future environmental liability or what remediation activity remains to be undertaken at the site.UI could be required by applicable environmental laws to finish remediating any subsurface contamination at the site if it is determined that QE and/or Evergreen Power and Asnat have not completed the appropriate environmental remediation at the site.UIhas not updated remediation estimates to date, and does not have specific knowledge of any remediation work done, or remaining to be done, to date on behalf of QE or any subsequent owner.In July 2008, Evergreen Power and Asnat submitted a claim to UI seeking compensation for environmental remediation on the property, including the existing building which remains on the site.UIL Holdings cannot presently assess the potential financial impact, if any, of this claim.As such, as of March 31,2010, no liability related to this claim has been recorded. In April 1999, UI completed the sale of its Bridgeport Harbor Station and New Haven Harbor Station generating plants in compliance with Connecticut’s electric utility industry restructuring legislation.With respect to the portion of the New Haven Harbor Station site that UI retained, UI has performed an additional environmental analysis, indicating that approximately $3.2 million in remediation expenses will be incurred.Actual remediation costs may be higher or lower than what is currently estimated.The required remediation is virtually all on transmission-related property and UI has accrued these estimated expenses, which were recovered in transmission rates. In April 1999, UI also sold property to Bridgeport Energy LLC (BE).UIL Holdings, through its subsidiary, United Bridgeport Energy, Inc. (UBE), held a minority ownership interest in BE at that time and until the sale of that interest to the majority owner in March 2006.In connection with the sale of the property, UI entered into an environmental indemnity agreement with BE to provide indemnification related to certain environmental conditions specific to the site where BE’s generation facilities were constructed.This environmental indemnification remains - 22 - Table of Contents UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) in place following the sale of UBE’s interest in BE.Because of soil management and other environmental remediation activities that were performed during construction of the generation facilities, UI does not regard its exposure under the environmental indemnity agreement as material. From 1961 to 1976, UI owned a parcel of property in Derby, Connecticut, on which it operated an oil-fired electric generating unit.For several years, CDEP has been monitoring and remediating a migration of fuel oil contamination from a neighboring parcel of property into the adjacent Housatonic River.Based on its own investigation to date, UI believes it has no responsibility for this contamination.If regulatory agencies determine that UI is responsible for the cost of these remediation activities, UI may incur substantial costs, no estimate of which is currently available. Middletown/Norwalk Transmission Project (the Project) The general contractor and two subcontractors responsible for civil construction work in connection with the installation of UI’s portion of the Middletown/Norwalk Transmission Project’s underground electric cable system have filed lawsuits seeking payment for change order requests for approximately $34.5 million, plus interest and costs.UI has evaluated the change order requests and lawsuits and UI intends to defend the litigation.To the extent that any of the change order requests are valid, UI would seek recovery through its transmission revenue requirement. In 2008, UI funded escrow accounts for certain retention amounts withheld by UI which will remain in place until the completion of the verification of fulfillment of contractor obligations.As of March 31, 2010, the balance of these escrow accounts was zero as all remaining withheld retention amounts were paid to the contractors during the first quarter of 2010. Property Tax Assessment In the first quarter of 2007, UI received notice from the City of Bridgeport (Bridgeport) that the personal property tax assessment for October 1, 2006 had been increased from the amount declared by UI of $55.7 million to $69.7million, based upon the assertion by Bridgeport that UI’s property tax declaration was not timely filed.UI mailed the declarations prior to the November 1, 2006 filing deadline, but the assessor asserts that the declarations were received after November 1, 2006 and were thus not timely filed.UI appealed the increased assessment to the Bridgeport Board of Assessment Appeal which denied the appeal.UI believes that its property tax declaration was filed on a timely basis under Connecticut law and is contesting the increased assessment in the Superior Court of the State of Connecticut.UI paid its property tax obligations to Bridgeport, which included the increased assessment of $0.6 million, in order to avoid any potential interest charges applicable to unpaid property tax assessments.UI has amended its complaint with the Superior Court to seek a refund of this $0.6 million payment and has recorded a receivable on UIL Holdings’ Consolidated Balance Sheet. Cross-Sound Cable Company, LLC UIL Holdings and its subsidiary United Capital Investments, Inc. (UCI) continue to provide two guarantees, in original amounts of $2.5 million and $1.3 million, in support of guarantees by Hydro-Quebec (HQ), the former majority owner of Cross-Sound Cable LLC (an entity in which UCI held a minority interest until the sale of that interest in February 2006), to third parties in connection with the construction of the project. The $2.5 million guarantee supports an HQ guarantee to the Long Island Power Authority to provide for damages in the event of a delay in the date of achieving commercial operation of the Cross-Sound cable.UIL Holdings expects commercial operating status to be maintained and, accordingly, it has not recorded a liability related to this guarantee in its Consolidated Balance Sheet as of March 31, 2010. The $1.3 million guarantee supports an agreement under which Cross-Sound is providing compensation to shell fishermen for their losses, including loss of income, incurred as a result of the installation of the cable.The payments to the fishermen are being made over a 10-year period, ending October 2013, and the obligation under this - 23 - Table of Contents UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) guarantee reduces proportionately with each payment made. As of March 31, 2010, the remaining amount of the guarantee was $0.9 million.UIL Holdings believes there is a low probability that it would be required to fund this guarantee and, as such, has not recorded a liability related to this guarantee in its Consolidated Balance Sheet as of March 31, 2010. Xcelecom UIL Holdings also has exposure relating to its indemnification obligations to the buyers of the former Xcelecom companies under the agreements relating to the sales of those companies and to the sureties that have provided performance bonds to certain former Xcelecom companies related to projects bid or awarded prior to the sales of those companies.As of March31,2010, sureties had issued bonds for the account of Xcelecom in the aggregate amount of approximately $4.8 million, but there are no remaining costs to complete the projects covered by such surety bonds as of March31,2010 and UIL Holdings does not expect to be required to make any payments to sureties.As such, UIL Holdings has not recorded a liability in its Consolidated Balance Sheet as of March 31, 2010. The buyer of the former Xcelecom companies comprising its systems integration business signed a promissory note payable to Xcelecom or UIL Holdings in connection with the sale of that business, which totals $1.5 million as of March31,2010.The promissory note calls for principal payments beginning in July 2010 with full payment in September 2011.The buyer is currently paying interest on a monthly basis. (K) FAIR VALUE OF FINANCIAL INSTRUMENTS UIL Holdings adopted the accounting and disclosure guidance set forth in ASC 820 “Fair Value Measurements and Disclosures” on January 1, 2008 as it relates tocertain assets and liabilities, specifically derivative assets and liabilities related to contracts for differences and FTRs, assets related to its deferred compensation plan,and supplemental retirement benefit trust life insurance policies.See Note (C), “Regulatory Proceedings” for additional disclosures related to ASC 820. As defined in ASC 820, fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.ASC 820 outlines three valuation techniques, including: 1) the market approach, which utilizes prices and other relevant information generated by market transactions; 2) the income approach, which converts future amounts, including cash flows, to a discounted present value; and 3) the cost approach, which is based on the amount that currently would be required toreplace the asset.Inputs into these valuation techniques can be readily observable, market corroborated, or generally unobservable.ASC 820 establishes a fair value hierarchy that prioritizes the inputs used to measure fair value.The three levels of the fair value hierarchy are as follows: Level 1 - Quoted prices are available in active markets for identical assets and liabilities as of the reporting date.Active markets are those in which transactions for the asset or liability occur in sufficient frequency and volume to provide pricing information on an ongoing basis. Level 2 - Pricing inputs are not quoted prices but are either directly or indirectly observable as of the reporting date, including those financial instruments that are valued using models or other valuation methodologies.These models are primarily industry-standard models that consider various assumptions, including quoted forward prices for commodities, time value, volatility factors, and current market and contractual prices for the underlying instruments, as well as other relevant economic measures.Substantially all of these assumptions are observable in the marketplace throughout the full term of the instrument, which can be derived from observable data or are supported by observable levels at which transactions are executed in the marketplace. Level 3 - Pricing inputs include significant inputs that are generally less observable from objective sources.These inputs may be used with internally-developed methodologies that result in management’s best estimate of fair value.Level 3 instruments include those that may be more structured or otherwise tailored to customers’ needs.At each balance sheet date, UIL Holdings performs an analysis of all instruments subject to ASC 820 and includes in Level 3 all of those whose fair value is based on significant unobservable inputs. - 24 - Table of Contents UIL HOLDINGS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (UNAUDITED) (Continued) UIL Holdings utilizes an income approach valuation technique to value the majority of its assets and liabilities measured and reported at fair value.As required by ASC 820, financial assets and liabilities are classified in their entirety, based on the lowest level of input that is significant to the fair value measurement.UIL Holdings’ assessment of the significance of a particular input to the fair value measurement requires judgment, and may affect the valuation of the fair value of assets and liabilities and their placement within the fair value hierarchy levels. The following tables set forth, by level within the fair value hierarchy, UIL Holdings’ financial assets and liabilities that were accounted for at fair value on a recurring basis as of March 31, 2010 and December 31, 2009. March 31, 2010 Level 1 Level 2 Level 3 Total (In Thousands) Assets: Derivative assets $
